Citation Nr: 1103655	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  05-32 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the right arm.

2.  Entitlement to service connection for peripheral neuropathy 
of the left arm.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

At that time, the RO denied service connection for peripheral 
neuropathy of the right and left upper extremities and PTSD.  The 
RO granted service connection for peripheral neuropathy of the 
right and left lower extremities and assigned a 10 percent 
disability evaluation for each extremity.  The RO also continued 
the 10 percent disability evaluation for the Veteran's 
lumbosacral strain. 

In an October 2005 rating decision, the RO increased the rating 
for lumbosacral strain from 10 to 20 percent and assigned an 
effective date of February 11, 2005.

In a March 2009 decision, the Board granted a 20 percent rating 
for lumbosacral strain prior to February 11, 2005, assigned an 
evaluation of 40 percent for the Veteran's lumbosacral strain 
since February 11, 2005; and separate 20 percent disability 
evaluations for left and right lower extremity neuropathy during 
the entire appeal period.

The issues of entitlement to service connection for peripheral 
neuropathy of the right and left upper extremities are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran has diagnosed PTSD that is medically attributed to an 
in-service traumatic stressor for which there is credible 
supporting evidence. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, 
diagnosed as PTSD, are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303, 3.304(f) (2010); 75 Fed. Reg. 39,852 
(July 13, 2010); 75 Fed. Reg. 41,092 (July 15, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Given the favorable outcome in this case, there is no need for 
additional notice or assistance in substantiating the claim.

PTSD

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is evidence of post-service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing 
the condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, if a stressor claimed by a veteran is 
related to that veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that a veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of that veteran's service, a veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.

"[F]ear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than a veteran's service records may 
corroborate his account of the stressor incident. Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  75 
Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(5) (formerly 38 C.F.R. § 3.304(f)(4)).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. Id.

Certain chronic diseases such as psychosis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that he developed PTSD as the result of 
numerous death threats made against him from fellow comrades as a 
result of having supplied information to Coast Guard intelligence 
about a theft ring while in service.  The Veteran further 
contends that he developed PTSD from having picked up dead bodies 
from the Mississippi River while patrolling with the United 
States Coast Guard.  

In an October 1974 service department document, the Veteran was 
noted to have reported receiving many threats and because of 
these threats, desired a transfer from his current duty location.  
The document indicated that he had provided information to Coast 
Guard intelligence, which the Veterans claimed was the source of 
the threats.  The document stated that "approval for an early 
departure is deemed to be in the best interest of all 
concerned."

A December 2009 VA examiner diagnosed the Veteran with PTSD and 
linked the Veteran's PTSD to the reported stressor.  

This evidence satisfies the requirement for a diagnosis and 
medical evidence linking the diagnosis to an in-service stressor.

The October 1974 service department report of threats and a 
physical transfer of the Veteran provides credible supporting 
evidence of one of the claimed stressors.  There is a diagnosis 
of PTSD linked by a medical professional to this stressor.  

As the evidence is at least in at least equipoise, and resolving 
all doubt in the Veteran's favor, entitlement to service 
connection for PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for a psychiatric disability, 
diagnosed as PTSD, is granted.


REMAND

The Veteran maintains that he developed peripheral neuropathy of 
the bilateral upper extremities secondary to his service-
connected lumbosacral strain.  

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310 (2010).  The Court has held that 
service connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

At a March 2008 VA examination, the Veteran was diagnosed as 
having neuralgia of the ulnar nerve; and, sensory dysfunction 
demonstrated by decreased sensation to the hands and fingers of 
both hands but no motor dysfunction.

In December 2009, the Veteran underwent a VA peripheral nerve and 
spine examination.  The examiner diagnosed bilateral mild carpal 
tunnel syndrome, and noted there was no paralysis, neuritis, or 
neuralgia.  The examiner also diagnosed a lumbosacral strain.

The examiner stated that the Veteran's bilateral upper extremity 
peripheral neuropathy was not caused by, or a result of, the 
Veteran's auto accident because little was found on the 
examination and what neuropathy was present was on nerve 
conduction and EMG testing and related to very mild carpal tunnel 
syndrome and not the neck or back.  

Regarding the Veteran's service-connected lumbar strain, the 
examiner opined the Veteran's bilateral upper extremity 
peripheral neuropathy was not caused by his lower back condition, 
stating that, neurologically speaking, the upper extremities were 
above and not affected by problems arising in the lower back.  
Conditions of the cervical spine could affect the upper 
extremities, but on testing this was not the case.  

The examiner stated that similarly, the lower back would not be 
expected to aggravate the peripheral neuropathy, and there was 
nothing in the review of the records that would support a 
relationship between the carpal tunnel syndrome and the Veteran's 
service.  On examination, findings were minimal, non-focal, and 
Waddell's was noted positive, "lending to some credibility 
questions".  Nerve testing appeared to clearly relate complaints 
to very mild carpal tunnel syndrome which was not service-
connected.

In a June 2010 statement, the Veteran further asserted that 
weakness from his service-connected peripheral neuropathy of the 
lower extremities and lumbosacral strain caused him to 
"overuse" his upper extremities.  He cited as an example, his 
need to use his arms to lift himself from a chair, thereby 
aggravating his upper extremity disabilities.

The examiner did not have an opportunity to consider these 
reports.  A further medical opinion is needed on the question of 
aggravation.

Where the Board makes a decision based on an examination report 
which does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination." Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1. The claims folder should be forwarded to 
the examiner who provided the December 2009 
VA examination.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the Veteran's current bilateral upper 
extremity disabilities were either caused or 
aggravated (made worse) by his service-
connected lumbosacral strain and peripheral 
neuropathy of the bilateral lower 
extremities.

The examiner should specifically consider 
the Veteran's contention that the service-
connected lumbosacral strain and peripheral 
neuropathy of the bilateral lower 
extremities are aggravating his peripheral 
neuropathy of the bilateral upper 
extremities, diagnosed as mild bilateral 
carpal tunnel syndrome, due to 
"overusage" because of his "weakened" 
back and lower extremity conditions. (See 
June 2010 statement in support of claim).  

The examiner must provide a rationale for 
the opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he should explain why this is 
so and what, if any, additional evidence 
would be necessary before an opinion could 
be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

If the examiner who conducted the December 
2009 VA examination is unavailable, the 
Veteran should be afforded a new VA 
examination to obtain the necessary 
opinion.

2.  The AOJ should review the 
opinion/examination report to ensure that 
it contains the information requested in 
this remand and is otherwise complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. Thereafter, the case 
should be returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


